Exhibit 10.1

Execution Copy

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into by and between
Radian Group Inc. (the “Company”) and Richard G. Thornberry (the “Executive”) as
of November 19, 2019 (the “Effective Date”).

WHEREAS, the Company desires to continue to employ the Executive as its Chief
Executive Officer and the Executive desires to continue to serve in such
capacity on behalf of the Company.

WHEREAS, the Company and the Executive are parties to an Employment Agreement
dated as of February 8, 2017 (the “2017 Agreement”), and the parties wish to
enter into this Agreement to supersede and replace the 2017 Agreement, effective
as of the Effective Date.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements hereinafter set forth, the Company and the Executive hereby agree as
follows:

1.    Employment.

(a)    Term. The term of this Agreement shall begin on the Effective Date and
shall continue through December 31, 2023 (or the extended term as described
below, if applicable), unless sooner terminated by either party as set forth
below, or until the termination of the Executive’s employment, if earlier.    As
of December 31, 2023, the term of this Agreement shall automatically renew for a
period of one year, unless either party gives the other party written notice at
least 90 days prior to December 31, 2023 that the term of the Agreement shall
not be extended. The period commencing on the Effective Date and ending on the
date on which the term of the Agreement terminates is referred to herein as the
“Term.”

(b)    Duties. During the Term, the Executive shall serve as the Chief Executive
Officer of the Company with duties, responsibilities and authority commensurate
therewith and shall report to the Board of Directors of the Company (the
“Board”). The Executive shall perform all duties and accept all responsibilities
incident to such position as is set forth in the Company’s Guidelines of
Corporate Governance (as in effect on the Effective Date or as may be modified
thereafter after consultation with the Executive) and as otherwise may be
reasonably assigned to the Executive by the Board, consistent with his position
as Chief Executive Officer. The Company shall cause the Executive to be
nominated as a member of the Board at each annual meeting of stockholders of the
Company during the Term at which the Executive’s Board seat is up for
re-election. The Executive represents to the Company that the Executive is not
subject to or a party to any employment agreement, non-competition covenant, or
other agreement that would be breached by, or prohibit the Executive from
executing, this Agreement and performing fully the Executive’s duties and
responsibilities hereunder.

(c)     Best Efforts. During the Term, the Executive shall devote his best
efforts and all or substantially all of his full business time and attention to
promote the business and affairs of the Company and its affiliated entities, and
shall be engaged in other business activities only to the extent that such
activities: (1) do not materially interfere or conflict with the Executive’s
obligations to the Company hereunder, including, without limitation, obligations
pursuant to Section 14 below, the Restrictive Covenants Agreement (as defined
below), the other agreements

 

1



--------------------------------------------------------------------------------

Execution Copy

 

described in Section 14 of this Agreement, and the Company’s Code of Conduct and
Ethics, as in effect on the Effective Date or as may be modified thereafter
after consultation with the Executive (the “Code of Conduct”), and (2) such
other business activities have been reviewed, and if necessary approved, in
accordance with the Company’s Guidelines of Corporate Governance. For purposes
of clarity, activities that are in furtherance of the Company’s interest,
including serving on representative boards and/or committees of industry trade
groups, shall be considered to be in promotion of the business and affairs of
the Company and its affiliated entities. The Executive may, without further
review or consent, (i) deliver lectures, fulfil speaking engagements or lecture
at educational institutions, (ii) manage personal investments, or (iii) engage
in the activities described in Exhibit A hereto subject to the limitations set
forth in Exhibit A; provided that, in the case of (i), (ii) or (iii) above, the
Executive complies with his obligations and conditions under Section 14 of this
Agreement, the Restrictive Covenants Agreement, the other agreements described
in Section 14, and the Company’s Code of Conduct.

(d)    Principal Place of Employment. The Executive understands and agrees that
his principal place of employment shall be in the Company’s headquarters offices
located in the Philadelphia, Pennsylvania metropolitan area and that the
Executive shall be required to travel for business in the course of performing
his duties for the Company.

2.    Compensation.

(a)    Base Salary. During the Term, the Company shall pay the Executive a base
salary (“Base Salary”), at the annual rate of $900,000, which shall be paid in
installments in accordance with the Company’s normal payroll practices. The
Executive’s Base Salary shall be reviewed annually by the independent directors
of the Board and may be increased (but not decreased) as the independent
directors, upon the recommendation of the Compensation and Human Resources
Committee of the Board (the “Compensation Committee”), deem appropriate.

(b)    Annual Incentive Plan. With respect to each fiscal year of the Company
ending during the Term, the Executive shall be eligible to earn an incentive
award under the Radian Group Inc. STI/MTI Incentive Plan for Executive
Employees, or any successor plan (the “STI Plan”) pursuant to the terms and
conditions of the STI Plan. The Executive’s incentive award shall be paid at
such times and in such manner as set forth in the STI Plan. Prior to or at the
beginning of each fiscal year of the Company, the independent directors of the
Board (upon the recommendation of the Compensation Committee) shall determine
the Target Incentive Award (as defined in the STI Plan) for the Executive,
taking into consideration such factors as the independent directors deem
appropriate. The Executive’s Target Incentive Award under the STI Plan for 2020
shall be $1,500,000. Notwithstanding the terms of the STI Plan, “Cause” as used
therein shall be deemed to refer to the definition of Cause contained in this
Agreement, and any provision therein relating to the Executive’s termination of
employment by the Company without Cause shall be deemed to include a resignation
by the Executive for Good Reason hereunder.

(c)    Long-Term Incentive Opportunity. The Executive shall be eligible to
receive long-term incentive awards in respect of each fiscal year during the
Term (“LTI”) under the Company’s long-term incentive program in an amount and on
terms established by the Committee, commensurate with his position as Chief
Executive Officer. For the 2020 fiscal year, the Executive shall be granted
equity awards in connection with the Company’s regular grant

 

2



--------------------------------------------------------------------------------

Execution Copy

 

cycle having an aggregate grant date value of $3,700,000 on terms established by
the Committee, which shall be no less favorable than such terms as established
generally for executive officers of the Company. Without limiting the scope of
the foregoing, LTI awards shall contain retirement-based vesting provisions, as
determined by the Compensation Committee after consultation with the Executive,
that define retirement as termination of employment after either attainment of
age 55 with at least 10 years of service or attainment of age 65 with at least 5
years of service.

(d)    Target Compensation. The Executive’s Target Incentive Award under the STI
Plan and target LTI shall be reviewed annually by the independent directors
pursuant to the normal performance review policies for the CEO, with such
targets established by the independent directors in their sole discretion,
following a recommendation by the Compensation Committee. For each full fiscal
year of the Term, the total of the Executive’s Base Salary, Target Incentive
Award under the STI Plan, and target LTI shall be no less than $6,100,000, with
the actual realized pay to the Executive primarily dependent on performance
under the STI Plan and LTI awards to the Executive.

3.    Retirement and Welfare Benefits. During the Term, the Executive shall be
eligible to participate in the Company’s health, life insurance (at the CEO
level of coverage), long-term disability, retirement, deferred compensation,
stock purchase and welfare benefit plans and programs available to executives of
the Company, pursuant to their respective terms and conditions. Nothing in this
Agreement shall preclude the Company or any affiliate of the Company from
terminating or amending any employee benefit plan, program or policy from time
to time after the Effective Date.

4.    Vacation. During the Term, the Executive shall be entitled to paid time
off each year, as well as Company holidays at levels commensurate with those
provided to other executive officers of the Company, in accordance with the
Company’s paid time off and holiday policies (which currently provide for 30
days paid time off for executive officers and one “floating holiday” in addition
to regularly scheduled holidays).

5.    Expenses. The Company shall reimburse the Executive for all necessary and
reasonable travel (which shall not include commuting) and other business
expenses incurred by the Executive in the performance of his duties hereunder in
accordance with the Company’s expense reimbursement policy for executives.

6.    Termination without Cause; Resignation for Good Reason. The Company may
terminate the Executive’s employment at any time without Cause upon 15 days’
advance written notice (or pay in lieu of notice). The Executive may initiate a
termination of employment by resigning for Good Reason as described below. Upon
termination by the Company without Cause or resignation by the Executive for
Good Reason, in either case during the Term and before December 31, 2024, if the
Executive executes and does not revoke a written Release (as defined below), the
Executive shall be entitled to receive, in lieu of any payments under any
severance plan or program for employees or executives, the following:

(a)    The Company shall pay the Executive an amount equal to two times the
Executive’s annual Base Salary, which shall be paid as follows: (i) the maximum
amount that can be paid under the “separation pay” exception under section 409A
of the Internal Revenue Code of

 

3



--------------------------------------------------------------------------------

Execution Copy

 

1986, as amended (the “Code”) shall be paid in 12 equal monthly installments
following the Executive’s termination date, in accordance with the Company’s
normal payroll practices, with the first payment to be made within 60 days
following such termination of employment, and (ii) the remainder of such benefit
shall be paid in a lump sum between March 1 and March 15 of the calendar year
following the year in which the Executive’s termination date occurs. The first
payment under clause (i) shall include any payments for the period from the
termination date to the commencement date of payments.

(b)    The Company shall pay the Executive an amount equal to two times the
Executive’s Target Incentive Award established under the STI Plan either (i) for
the year in which the termination date occurs (or if it has not yet been
established, the Target Incentive Award established for the immediately
preceding year), or (ii) the Executive’s Target Incentive Award under the STI
Plan for 2020, whichever is greater, which amount shall be paid in a lump sum
between March 1 and March 15 of the calendar year following the year in which
the Executive’s termination date occurs.

(c)    The Company shall pay the Executive a pro-rated Target Incentive Award
under the STI Plan, which shall be paid in a lump sum within 60 days following
the Executive’s termination date. The prorated Target Incentive Award shall
equal:

(1)    Either (x) the Executive’s Target Incentive Award established under the
STI Plan for the year in which the termination date occurs (or the immediately
preceding year if such Target Incentive Award has not yet been established), or
(y) the Executive’s Target Incentive Award under the STI Plan for 2020,
whichever is greater, multiplied by

(2)    A fraction, the numerator of which is the number of full completed days
of employment with the Company from the beginning of the calendar year through
the termination date, and the denominator of which is the number of days in such
year.

Notwithstanding the foregoing, in the event of a termination on account of
non-renewal of the Agreement as of December 31, 2023 under Section 12(c)(4), the
amount payable pursuant to this Section 6(c) shall be calculated based on the
greater of (i) Executive’s actual STI payout for the year ending December 31,
2023 as determined in accordance with the STI Plan or (ii) the amount described
in clause (1) of this Section 6(c), multiplied by a fraction determined in
accordance with this Section 6(c)(2). Such payment shall be made to Executive at
the same time that STI payments for the 2023 performance year are paid to
executive officers.

(d)    During the period beginning on the Executive’s termination date and
ending on the first to occur of (i) 18 months after the termination date,
(ii) the date on which the Executive becomes eligible for health coverage by a
successor employer, or (iii) the date on which the Executive becomes eligible to
elect medical coverage under Social Security Medicare or otherwise ceases to be
eligible for continued health coverage under the Company’s group health plan
under the Consolidated Omnibus Budget Reconciliation Act (“COBRA”) (the
“Coverage Period”), if the Executive elects to receive continued health coverage
under the Company’s health plan under COBRA at a level of coverage at or below
the Executive’s level of coverage in effect on the date of the Executive’s
termination of employment, and the Executive pays the full monthly COBRA premium
cost for such health coverage, the Company shall reimburse the

 

4



--------------------------------------------------------------------------------

Execution Copy

 

Executive monthly an amount equal to the monthly COBRA premium paid by the
Executive, less the premium charge that is paid by the Company’s active
employees for such coverage as in effect on the date of the Executive’s
termination of employment (the “COBRA Reimbursement”). The payments shall
commence on the first payroll date that is administratively practicable after
the Executive’s termination date, and within 60 days after the Executive’s
termination date. The first payment shall include any payments for the period
from the termination date to the commencement date. The Company shall reimburse
the Executive under this subsection only for the portion of the Coverage Period
during which the Executive continues COBRA coverage under the Company’s health
plan. The Executive agrees to notify the Company promptly of the Executive’s
coverage under an alternative health plan upon becoming covered by such
alternative plan. The COBRA health care continuation coverage period under
section 4980B of the Code shall run concurrently with the Coverage Period.

(e)    The Executive’s outstanding restricted stock units, performance units,
stock options and any other equity grants will vest and be paid as if the
Executive had met the requirements for retirement under the applicable grant
agreements.

(f)    Any retirement benefits under the Company’s Benefit Restoration Plan
shall be fully vested.

(g)    The Company shall also pay the Accrued Obligations, regardless of whether
the Executive executes or revokes the Release.

(h)    Termination of this Agreement pursuant to its terms on December 31, 2024
shall not constitute a termination of Executive’s employment for purposes of
this Agreement, and no amounts shall be paid under Sections 6(a) through
(d) upon termination of employment on or after December 31, 2024. However, in
the event of Executive’s termination of employment for any reason other than by
the Company for Cause on or after December 31, 2024, the Executive shall remain
eligible to receive any unpaid incentive award under the STI Plan for the fiscal
year ended December 31, 2024, based on performance for such year, with such
payment to be made to Executive at the same time that STI payments for the 2024
performance year are paid to executive officers.

7.    Cause. The Company may terminate the Executive’s employment at any time
for Cause upon written notice to the Executive, in which event all payments
under this Agreement shall cease, except for the Accrued Obligations.

8.    Voluntary Resignation without Good Reason. The Executive may voluntarily
terminate employment without Good Reason for any reason upon 30 days’ prior
written notice to the Company. In such event, after the effective date of such
termination, no payments shall be due under this Agreement, except for the
Accrued Obligations.

9.    Disability. If the Executive incurs a Disability during the Term, the
Company may terminate the Executive’s employment on or after the date of
Disability. If the Executive’s employment terminates on account of Disability,
the Executive shall receive the Accrued Obligations.    Otherwise, the Company
shall have no further liability or obligation under this Agreement to the
Executive. For purposes of this Agreement, the term “Disability” shall mean a
physical or mental impairment of sufficient severity that the Executive is both
eligible for and in receipt of benefits under the long-term disability program
maintained by the Company.

 

5



--------------------------------------------------------------------------------

Execution Copy

 

10.    Death. If the Executive dies during the Term, the Executive’s employment
shall terminate on the date of death, the Executive’s executor, legal
representative, administrator or designated beneficiary, as applicable, shall
receive the Accrued Obligations. Otherwise, the Company shall have no further
liability or obligation under this Agreement to the Executive’s executors, legal
representatives, administrators, heirs or assigns or any other person claiming
under or through the Executive.

11.    Resignation of Positions. Effective as of the date of any termination of
employment, the Executive shall resign all Company-related positions, including
as an officer and director of the Company and its affiliates.

12.    Definitions. For purposes of this Agreement, the following terms shall
have the following meanings:

(a)    “Accrued Obligations” shall mean (i) all accrued but unpaid Base Salary,
and all accrued but unused PTO under the terms of the Company’s PTO policy,
through the date of termination of the Executive’s employment, (ii) any unpaid
or unreimbursed expenses incurred through the date of such termination in
accordance with Section 5 hereof, and (iii) any vested accrued compensation,
equity awards or benefits provided under the Company’s employee incentive or
benefit plans upon or following a termination of employment, in accordance with
the terms of the applicable plan, including without limitation the STI Plan, but
excluding any separate Company severance plan or policy.

(b)    “Cause” shall mean any of the grounds for termination of the Executive’s
employment listed below, after the Executive has been provided with an
opportunity to meet with the Board with respect to the determination of Cause:

(1)    the Executive’s indictment for, conviction of, or pleading nolo
contendere to, a felony or a crime involving fraud, misrepresentation, or moral
turpitude (excluding traffic offenses other than traffic offenses involving the
use of alcohol or illegal substances);

(2)    the Executive’s fraud, dishonesty, theft, or misappropriation of funds in
connection with the Executive’s duties with the Company and its affiliates;

(3)    the Executive’s material violation of the Company’s Code of Conduct;

(4)    the Executive’s gross negligence or willful misconduct in the performance
of the Executive’s duties with the Company and its affiliates; or

(5)    the Executive’s breach of Section 14 of this Agreement or any covenants
contained in the Restrictive Covenants Agreement (except any breach relating to
the Company’s Code of Conduct, which shall be governed by clause (3) above) or
any other agreement described in Section 14, or the Executive’s material breach
of any other provision of this Agreement.

 

6



--------------------------------------------------------------------------------

Execution Copy

 

(c)    “Good Reason” shall mean:

(1)    The scope of the Executive’s duties, responsibilities and reporting lines
as the Chief Executive Officer of the Company are, in the aggregate, materially
reduced ;

(2)    Any material change in the geographic location at which the Executive
must perform the Executive’s duties to the Company and its affiliates, which,
for purposes of this Agreement, means the permanent relocation of the
Executive’s principal place of employment to any office or location which is
located more than 100 miles from the location where the Executive is based
immediately prior to the change in location;

(3)    Any action or inaction that constitutes a material breach of this
Agreement by the Company; or

(4)    The provision by the Company to the Executive of written notice pursuant
to Section 1(a) that the Term of the Agreement shall not be extended as of
December 31, 2023, provided that the Executive is willing and able to continue
in employment under the terms of the Agreement, if extended. The Executive shall
be deemed to be willing and able to continue in employment under the terms of
the Agreement if he so states in the written notice of termination described in
the following sentence.

In order to terminate employment for Good Reason, the Executive must provide a
written notice of termination with respect to termination for Good Reason to the
Company within 60 days after the event constituting Good Reason has occurred.
The Company shall have a period of 30 days in which it may correct the act, or
the failure to act, that gave rise to the Good Reason event as set forth in the
notice of termination. If the Company does not correct the act, or the failure
to act, the Executive must terminate employment for Good Reason within 30 days
after the end of the cure period, in order for the termination to be considered
a Good Reason termination; provided that in the event of a termination on
account of non-renewal of the Agreement as of December 31, 2023 under clause
(4) above, the termination date shall not be earlier than the scheduled end of
the Term, and such termination shall be treated for all purposes under this
Agreement as having occurred during the Term. Notwithstanding the foregoing, in
no event will the Executive have Good Reason for termination if an event
described in Section 12(c)(1) occurs in connection with the Executive’s
inability to substantially perform the Executive’s duties on account of
short-term or long-term disability.

(d)    “Release” shall mean a release in the form attached hereto as Exhibit B,
with such changes as the Company deems appropriate to comply with applicable
law.

13.    Section 409A.

(a)    This Agreement is intended to comply with section 409A of the Code and
its corresponding regulations, or an exemption, and payments may only be made
under this Agreement upon an event and in a manner permitted by section 409A of
the Code, to the extent applicable. Severance benefits under this Agreement are
intended to be exempt from section 409A of the Code under the “short-term
deferral” exception, to the maximum extent applicable, and then under the
“separation pay” exception, to the maximum extent applicable. Notwithstanding
anything in this Agreement to the contrary, to the extent required by section
409A of the Code, if the Executive is considered a “specified employee” for
purposes of section 409A

 

7



--------------------------------------------------------------------------------

Execution Copy

 

of the Code and if payment of any amounts under this Agreement is required to be
delayed for a period of six months after separation from service pursuant to
section 409A of the Code, payment of such amounts shall be delayed as required
by section 409A of the Code, and the accumulated amounts shall be paid in a lump
sum payment within ten days after the end of the six-month period. If the
Executive dies during the postponement period prior to the payment of benefits,
the amounts withheld on account of section 409A of the Code shall be paid to the
personal representative of the Executive’s estate within 60 days after the date
of the Executive’s death.

(b)    All payments to be made upon a termination of employment under this
Agreement may only be made upon a “separation from service” under section 409A
of the Code. For purposes of section 409A of the Code, each payment hereunder
shall be treated as a separate payment and the right to a series of installment
payments under this Agreement shall be treated as a right to a series of
separate payments. In no event may the Executive, directly or indirectly,
designate the calendar year of a payment. Notwithstanding any provision of this
Agreement to the contrary, in no event shall the timing of the Executive’s
execution of the Release, directly or indirectly, result in the Executive
designating the calendar year of payment of any amounts of deferred compensation
subject to section 409A of the Code, and if a payment that is subject to
execution of the Release could be made in more than one taxable year, payment
shall be made in the later taxable year.

(c)    All reimbursements and in-kind benefits provided under this Agreement
shall be made or provided in accordance with the requirements of section 409A of
the Code, including, where applicable, the requirement that (i) any
reimbursement is for expenses incurred during the period of time specified in
this Agreement, (ii) the amount of expenses eligible for reimbursement, or in
kind benefits provided, during a calendar year may not affect the expenses
eligible for reimbursement, or in kind benefits to be provided, in any other
calendar year, (iii) the reimbursement of an eligible expense will be made no
later than the last day of the calendar year following the year in which the
expense is incurred, and (iv) the right to reimbursement or in kind benefits is
not subject to liquidation or exchange for another benefit.

14.    Restrictive Covenants.

(a)    The Executive agrees to comply with the restrictive covenants and
agreements set forth in the Restrictive Covenants Agreement dated February 8,
2017 between the Company and the Executive, which is attached as Exhibit C and
is hereby incorporated into this Agreement by this reference (the “Restrictive
Covenants Agreement”), the attached Exhibit A (which is hereby incorporated into
this Section 14 by this reference), and all other written agreements between the
Company and the Executive containing non-competition, non-solicitation,
confidentiality, inventions assignment, non-disparagement and other restrictive
covenants.    Without limiting the foregoing, all references in this Agreement
to Section 14 shall include the provisions of Exhibit A and Exhibit C.

(b)    Notwithstanding anything in this Agreement to the contrary, if the
Executive breaches any of the Executive’s obligations under this Section 14, the
Company shall be obligated to provide only the Accrued Obligations, and all
other payments under this Agreement shall cease. In such event, the Company may
require that the Executive repay all amounts theretofore paid to him pursuant to
Section 6 hereof (other than the Accrued Obligations), and in such case, the
Executive shall promptly repay such amounts on the terms determined by the
Company.

 

8



--------------------------------------------------------------------------------

Execution Copy

 

15.    Legal Action. The Executive irrevocably and unconditionally (1) agrees
that any legal proceeding arising out of this Agreement shall be brought solely
in the United States District Court for Eastern District of Pennsylvania, or if
such court does not have jurisdiction or will not accept jurisdiction, in any
court of general jurisdiction in general jurisdiction in Philadelphia County,
Pennsylvania, (2) consents to the exclusive jurisdiction of such court in any
such proceeding, and (3) waives any objection to the laying of venue of any such
proceeding in any such court. The Executive also irrevocably and unconditionally
consents to the service of any process, pleadings, notices or other papers.

16.    Survival. The respective rights and obligations of the parties under this
Agreement (including Sections 14 and 15) shall survive any termination of the
Executive’s employment or termination or expiration of this Agreement to the
extent necessary to the intended preservation of such rights and obligations.

17.    No Mitigation or Set Off. In no event shall the Executive be obligated to
seek other employment or take any other action by way of mitigation of the
amounts payable to the Executive under any of the provisions of this Agreement,
and such amounts shall not be reduced, regardless of whether the Executive
obtains other employment. The Company’s obligation to make the payments provided
for in this Agreement and otherwise to perform its obligations hereunder shall
not be affected by any circumstances, including, without limitation, any
set-off, counterclaim, recoupment, defense or other right which the Company may
have against the Executive or others.

18.    Section 280G. In the event of a change in ownership or control under
section 280G of the Code, if it shall be determined that any payment or
distribution in the nature of compensation (within the meaning of section
280G(b)(2) of the Code) to or for the benefit of the Executive, whether paid or
payable or distributed or distributable pursuant to the terms of this Agreement
or otherwise (a “Payment”), would constitute an “excess parachute payment”
within the meaning of section 280G of the Code, the aggregate present value of
the Payments under the Agreement shall be reduced (but not below zero) to the
Reduced Amount (defined below) if and only if the Accounting Firm (described
below) determines that the reduction will provide the Executive with a greater
net after-tax benefit than would no reduction. No reduction shall be made unless
the reduction would provide the Executive with a greater net after-tax benefit.
The determinations under this Section shall be made as follows:

(a)    The “Reduced Amount” shall be an amount expressed in present value which
maximizes the aggregate present value of Payments under this Agreement without
causing any Payment under this Agreement to be subject to the Excise Tax
(defined below), determined in accordance with section 280G(d)(4) of the Code.
The term “Excise Tax” means the excise tax imposed under section 4999 of the
Code, together with any interest or penalties imposed with respect to such
excise tax.

(b)    Payments under this Agreement shall be reduced on a nondiscretionary
basis in such a way as to minimize the reduction in the economic value
deliverable to the Executive.

 

9



--------------------------------------------------------------------------------

Execution Copy

 

Where more than one payment has the same value for this purpose and they are
payable at different times, they shall be reduced on a pro rata basis. Only
amounts payable under this Agreement shall be reduced pursuant to this Section.

(c)    All determinations to be made under this Section shall be made by an
independent certified public accounting firm selected by the Company and agreed
to by the Executive immediately prior to the change in ownership or control
transaction (the “Accounting Firm”). The Accounting Firm shall provide its
determinations and any supporting calculations both to the Company and the
Executive within ten days of the transaction. Any such determination by the
Accounting Firm shall be binding upon the Company and the Executive. All of the
fees and expenses of the Accounting Firm in performing the determinations
referred to in this Section shall be borne solely by the Company.

19.    Legal Fees. The Company will reimburse the Executive for up to $15,000 of
documented legal fees that are reasonably related to the Executive’s review and
negotiation of this Agreement.

20.    Notices. All notices and other communications required or permitted under
this Agreement or necessary or convenient in connection herewith shall be in
writing and shall be deemed to have been given when hand delivered or mailed by
registered or certified mail, as follows (provided that notice of change of
address shall be deemed given only when received):

If to the Company, to:

Anita Scott, SVP Human Resources

Radian Group Inc.

1601 Market Street

Philadelphia, PA 19103

If to the Executive, to the most recent address on file with the Company or to
such other names or addresses as the Company or the Executive, as the case may
be, shall designate by notice to each other person entitled to receive notices
in the manner specified in this Section.

21.    Withholding. All payments under this Agreement shall be made subject to
applicable tax withholding, and the Company shall withhold from any payments
under this Agreement all federal, state and local taxes as the Company is
required to withhold pursuant to any law or governmental rule or regulation.
Except as otherwise provided herein, the Executive shall bear all expense of,
and be solely responsible for, all federal, state and local taxes imposed on the
Executive with respect to any payment received under this Agreement.

22.    Remedies Cumulative; No Waiver. No remedy conferred upon a party by this
Agreement is intended to be exclusive of any other remedy, and each and every
such remedy shall be cumulative and shall be in addition to any other remedy
given under this Agreement or now or hereafter existing at law or in equity. No
delay or omission by a party in exercising any right, remedy or power under this
Agreement or existing at law or in equity shall be construed as a waiver
thereof, and any such right, remedy or power may be exercised by such party from
time to time and as often as may be deemed expedient or necessary by such party
in its sole discretion.

 

10



--------------------------------------------------------------------------------

Execution Copy

 

23.    Assignment. All of the terms and provisions of this Agreement shall be
binding upon and inure to the benefit of and be enforceable by the respective
heirs, executors, administrators, legal representatives, successors and assigns
of the parties hereto, except that the duties and responsibilities of the
Executive under this Agreement are of a personal nature and shall not be
assignable or delegable in whole or in part by the Executive. The Company shall
require any successor (whether direct or indirect, by purchase, merger,
consolidation, reorganization or otherwise) to all or substantially all of the
business or assets of the Company, within 15 days of such succession, expressly
to assume and agree to perform this Agreement in the same manner and to the same
extent as the Company would be required to perform if no such succession had
taken place, and the Executive acknowledges that in such event the obligations
of the Executive hereunder, including but not limited to those under Section 14,
will continue to apply in favor of the successor.

24.    Company Policies. Employment with the Company is conditioned on the
Executive’s agreement to comply with the Code of Conduct. The Executive confirms
that he has certified to his compliance with the Company’s Code of Conduct
pursuant to the certification process required of all executive officers of the
Company. The Executive, this Agreement, and the compensation payable hereunder,
as applicable, shall be subject to any applicable clawback or recoupment
policies, stock ownership policies, share trading policies, the Code of Conduct,
and other written policies that are in place as of the Effective Date and as may
be revised or implemented by the Company from time to time as applicable to
officers of the Company, in each case after consultation with the Executive.

25.    Indemnification. As to any matter occurring or arising during the
Executive’s employment with the Company or its affiliates, the Company hereby
covenants and agrees to indemnify the Executive and hold him harmless fully,
completely, and absolutely against and in respect to any and all actions, suits,
proceedings, claims, demands, judgments, costs, reasonable expenses (including
reasonable attorney’s fees), losses and damages (collectively, “Claims”)
resulting from his performance of his duties and obligations as an employee,
officer or director of the Company or any of its affiliates to the extent
provided by the bylaws of the Company and its affiliates (as in effect on the
date hereof or as may be subsequently modified in consultation with the
Executive); provided, however, that this indemnity shall not apply to any Claims
that are a direct result of the Executive’s engaging in conduct that constitutes
Cause. The Company will insure the Executive, for the duration of his
employment, and thereafter in respect of his acts and omissions occurring during
such employment under a contract of directors and officers liability insurance
to the same extent as any such insurance insures members of the Board.

26.    Entire Agreement. This Agreement sets forth the entire agreement of the
parties hereto and supersedes the 2017 Agreement and any and all other prior
agreements and understandings concerning the Executive’s employment by the
Company, other than the Restrictive Covenants Agreement. This Agreement may be
changed only by a written document signed by the Executive and the Company.

27.    Severability. If any provision of this Agreement or application thereof
to anyone or under any circumstances is adjudicated to be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect any other provision or application of this Agreement which can be given
effect without the invalid or unenforceable provision or

 

11



--------------------------------------------------------------------------------

Execution Copy

 

application and shall not invalidate or render unenforceable such provision or
application in any other jurisdiction. If any provision is held void, invalid or
unenforceable with respect to particular circumstances, it shall nevertheless
remain in full force and effect in all other circumstances.

28.    Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the substantive and procedural laws of Pennsylvania
without regard to rules governing conflicts of law.

29.    Counterparts. This Agreement may be executed in any number of
counterparts (including facsimile counterparts), each of which shall be an
original, but all of which together shall constitute one instrument.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.

 

Radian Group Inc.  

/s/ Anita Scott

Name:   Anita Scott Title:   Senior Vice President, Chief Human Resources
Officer EXECUTIVE  

/s/ Richard G. Thornberry

Name:   Richard G. Thornberry

 

12



--------------------------------------------------------------------------------

Execution Copy

 

Exhibit A

Permitted Activities

 

1.

St. Louis University John Cook School of Business Executive Advisory Board
Member

 

2.

Manager of NexSpring Partners I, LLC (which is an investment partnership that
does not, and will not, hold any interests in NF or NSG (each as defined below).

 

3.

Board Advisor to NexSpring Financial, LLC (“NF”), subject to regular, periodic
review by the Company’s Governance Committee.

 

4.

Investment in the equity of NF and NexSpring Group, LLC (“NSG”) by the Executive
(or his Family, as defined below) at a percentage level of equity ownership no
greater than the level in effect as of his original employment date with the
Company (February 8, 2017) (the “Investment”) The Executive and the Company
acknowledge that the Investment does not, as of the date hereof, constitute a
breach or violation of this Agreement, the Restrictive Covenants Agreement, the
Code of Conduct, or any other agreement between the Executive and the Company or
any other policy of the Company that is currently in effect. To the extent that
in the future the Executive’s Investment would result in a breach or violation
of this Agreement, the Restrictive Covenants Agreement, the Code of Conduct, or
any other agreement between the Executive and the Company, as determined by the
Governance Committee following consultation with the Executive, then (i) the
Governance Committee will consult with the Executive in considering all
available alternatives to address such potential breach or violation, and
(ii) if it is determined by the Governance Committee following consultation with
the Executive that the only viable alternative to address such breach or
violation is for the Executive to divest his Investment, the Executive agrees to
use his best efforts to divest his Investment pursuant to an arm’s length sale
to an unaffiliated third party as soon as practicable after such determination.
If, despite the Executive’s best efforts, he is unable to divest his Investment
after a reasonable period of time, any termination of the Executive’s employment
by the Company as a result of his failure to divest shall not be treated as a
termination for Cause pursuant this Agreement, any equity plan of the Company or
award thereunder, or any other agreement with, or benefit or compensation plan
of, the Company; provided, however, that the provisions of Sections 6(a), 6(b)
or 6(d) of the Agreement shall not apply with respect to such termination of
employment (and no payments shall be made under Sections 6(a), 6(b) or 6(d) or
under any severance plan of the Company), but the provisions of Sections 6(c),
6(e) and 6(f), and all other provisions of the Agreement applicable to a
termination by the Company without Cause, shall apply. For purposes of this
Exhibit A, the term “Family” means

 

13



--------------------------------------------------------------------------------

Execution Copy

 

  the Executive’s immediate family members (i.e. spouse, descendants, parents,
siblings, step-children and people sharing the Executive’s household (other than
tenants and employees) and spouses of any of the foregoing) and any trusts or
other entities of which the Executive or his immediate family members are
beneficiaries or owners, other than any such trusts or other entities that are
controlled by persons independent of the Executive and members of his immediate
family.

 

14



--------------------------------------------------------------------------------

Execution Copy

 

Exhibit B

Form of Release

This Release Agreement (this “Agreement”) is made by and between Richard G.
Thornberry (“Employee”) and Radian Group Inc. (“Radian”). Employee and Radian
are parties to this Agreement and are collectively referred to herein as the
“Parties.”

As used in this Agreement, any reference to Employee shall include Employee, and
in their capacities as such, Employee’s heirs, administrators, representatives,
executors, legatees, successors, agents and assigns. As used in this Agreement,
any reference to the “Company” shall mean Radian and each subsidiary of Radian.

1.    Release.

(a)    In further consideration of the compensation provided to Employee
pursuant to Section 6 of the Employment Agreement dated November 19, 2019
between Employee and Radian (the “Employment Agreement”), Employee hereby
agrees, subject to and without waiving any rights identified in Paragraph 2,
Permitted Conduct, of this Agreement, to the maximum extent permitted by law, to
irrevocably and unconditionally RELEASE AND FOREVER DISCHARGE the Company and
each of its and their past or present parents, subsidiaries and affiliates,
their past or present officers, directors, stockholders, employees and agents,
their respective successors and assigns, heirs, executors and administrators,
the pension and employee benefit plans of the Company and of the Company’s past
or present parents, subsidiaries or affiliates, and the past or present
trustees, administrators, agents or employees of all such pension and employee
benefit plans (hereinafter collectively included within the term the “Released
Parties”), acting in any capacity whatsoever, of and from any and all manner of
actions and causes of actions, suits, debts, claims and demands whatsoever in
law or in equity, whether known or unknown, which Employee may have, or which
Employee’s heirs, executors or administrators may have against the Released
Parties, by reason of any matter, cause or thing whatsoever from the beginning
of Employee’s employment with the Company to and including the date on which
Employee executes this Agreement, and particularly, but without limitation of
the foregoing general terms, any claims arising from or relating in any way to
Employee’s employment relationship and/or the termination of Employee’s
employment relationship with the Company, including but not limited to, any
claims which have been asserted, could have been asserted, or could be asserted
now or in the future, which includes any claim or right based upon or arising
under any federal, state or local fair employment practices or equal opportunity
laws, including, but not limited to, any claims under Title VII of the Civil
Rights Act of 1964, the Family and Medical Leave Act of 1993, the Equal Pay Act,
the Genetic Information Non-discrimination Act, the Employee Retirement Income
Security Act (“ERISA”) (including, but not limited to, claims for breach of
fiduciary duty under ERISA), the Americans With Disabilities Act, Pennsylvania
Human Relations Act, Pennsylvania Equal Pay Law, Pennsylvania Whistleblower Law,
if applicable, the Pennsylvania Pregnancy, Childbirth and Childrearing Law, if
applicable, including all amendments thereto, and any other federal, state or
local statutes or common law under which Employee can waive Employee’s rights,
any contracts between the Released Parties and Employee, and all claims for
counsel fees and costs.

 

15



--------------------------------------------------------------------------------

Execution Copy

 

In addition to all other claims released described above, you hereby waive all
claims available against the Company and the directors, officers, employees,
employee benefit plans and agents of the Company arising out of your employment
with the Company or the termination of that employment under the Age
Discrimination in Employment Act and the Older Workers Benefit Protection Act.

(b)    In waiving and releasing any and all claims against the Released Parties,
whether or not now known to Employee, Employee understands that this means that
if Employee later discovers facts different from or in addition to those facts
currently known by Employee, or believed by Employee to be true, the waivers and
releases of this Agreement will remain effective in all respects, despite such
different or additional facts and Employee’s later discovery of such facts, even
if Employee would not have agreed to this Agreement if Employee had prior
knowledge of such facts.

(c)    Notwithstanding anything in this Agreement to the contrary, Employee does
not waive (i) any entitlements under the terms of Section 6 of the Employment
Agreement, (ii) Employee’s existing right to receive vested accrued benefits
under any equity grants or other plans or programs of the Company under which
Employee has accrued benefits (other than under any Company separation or
severance plan or programs), (iii) any claims that, by law, may not be waived,
(iv) any rights or claims that may arise after the date Employee executes this
Agreement, (v) any right to indemnification under the bylaws of the Company,
under any directors and officers insurance policy, or under Section 25 of the
Employment Agreement, with respect to Employee’s performance of duties as an
employee or officer of the Company, and (vi) any claim or right Employee may
have for unemployment insurance benefits, workers’ compensation benefits, state
disability and/or paid family leave insurance benefits pursuant to the terms of
applicable state law.

2.    Permitted Conduct. Nothing in this Agreement shall prohibit or restrict
Employee from initiating communications directly with, or responding to any
inquiry from, or providing testimony before, the Equal Employment Opportunity
Commission, the Department of Justice, the Securities and Exchange Commission,
or any other federal, state or local regulatory authority. To the extent
permitted by law, upon receipt of any subpoena, court order, or other legal
process compelling the disclosure of any confidential information and trade
secrets of the Company, Employee agrees to give prompt written notice to the
Company so as to permit the Company to protect its interests in confidentiality
to the fullest extent possible. Please take notice that federal law provides
criminal and civil immunity to federal and state claims for trade secret
misappropriation to individuals who disclose a trade secret to their attorney, a
court, or a government official in certain, confidential circumstances that are
set forth at 18 U.S.C. §§ 1833(b)(1) and 1833(b)(2), related to the reporting or
investigation of a suspected violation of the law, or in connection with a
lawsuit for retaliation for reporting a suspected violation of the law.

 

16



--------------------------------------------------------------------------------

Execution Copy

 

3.    Restrictive Covenants.

(a)    Employee agrees to comply with the restrictive covenants and agreements
set forth in the Restrictive Covenants Agreement between Employee and Radian
dated February 8, 2017, and all other written restrictive covenants and
agreements with the Company containing non-competition, non-solicitation,
confidentiality, inventions assignment, non-disparagement and other restrictive
covenants, including Paragraph 3(b) below (collectively, the “Restrictive
Covenants”). Employee expressly acknowledges that continuing to comply with the
terms of the Restrictive Covenants is a material term of this Agreement.
Employee acknowledges that in the event that Employee breaches any of the
Restrictive Covenants, Radian shall be obligated to provide only the Accrued
Obligations (as defined in the Employment Agreement), and all other payments
under Section 6 of the Employment Agreement shall cease. In such event, Radian
may require that the Executive repay all amounts theretofore paid to him
pursuant to Section 6 of the Employment Agreement (other than the Accrued
Obligations), and in such case, Employee shall promptly repay such amounts on
the terms determined by Radian.

(b)    Employee agrees that Employee will not make or authorize any written or
oral statements that are false or defamatory about the Company or the Company’s
directors, officers or employees. This clause does not affect Employee’s rights
under Section 2 (Permitted Conduct).

(c)    The Company agrees that it will not, and will instruct its directors and
senior officers to not, make or authorize any written or oral statements that
are false or defamatory about the Executive.

4.    Controlling Law. This Agreement and all matters arising out of, or
relating to it, shall be governed by, and construed in accordance with, the laws
of the Commonwealth of Pennsylvania.

5.    Jurisdiction. Any action arising out of, or relating to, any of the
provisions of this Agreement shall be brought and prosecuted only in the United
States District Court for the Eastern District of Pennsylvania, or if such court
does not have jurisdiction or will not accept jurisdiction, in any court of
general jurisdiction in Philadelphia, Pennsylvania, and the jurisdiction of such
court in any such proceeding shall be exclusive. Employee also irrevocably and
unconditionally consents to the service of any process, pleadings, notices or
other papers.

6.    Severability. If any provision of this Agreement is construed to be
invalid, unlawful or unenforceable, then the remaining provisions hereof shall
not be affected thereby and shall be enforceable without regard thereto, except
that, in the event the release in Paragraph 1 is held to be unlawful, invalid or
unenforceable, any payments made pursuant to Section 6 of the Employment
Agreement (other than the Accrued Obligations) shall be returned to the Company
and no further consideration shall be due. If any covenant or agreement is held
to be unenforceable because of the duration thereof or the scope thereof, then
the court making such determination shall have the power to reduce the duration
and limit the scope thereof, and the covenant or agreement shall then be
enforceable in its reduced form.

 

17



--------------------------------------------------------------------------------

Execution Copy

 

7.    ACKNOWLEDGEMENT. Employee hereby acknowledges that:

(a)    The Company advises Employee to consult with an attorney before signing
this Agreement;

(b)    Employee has obtained independent legal advice from an attorney of
Employee’s own choice with respect to this Agreement or Employee has knowingly
and voluntarily chosen not to do so;

(c)    Employee freely, voluntarily and knowingly entered into this Agreement
after due consideration;

(d)    Employee had 21 days to review and consider this Agreement;

(e)    If Employee knowingly and voluntarily chooses to do so, Employee may
accept the terms of this Agreement on or after the date of Employee’s
termination of employment but before the 21 day consideration period provided
for above has expired;

(f)    Employee is signing this Agreement on or after the date of Employee’s
termination of employment;

(g)    Employee has a right to revoke this Agreement by notifying
                     at the Company in writing within seven days of Employee’s
execution of this Agreement. Unless revoked, this Agreement will become
effective on the eighth day following its execution (the “Effective Date”);

(h)    Changes to this Agreement before its execution, whether material or
immaterial, do not restart the consideration period;

(i)    In exchange for Employee’s waivers, releases and commitments set forth
herein, including Employee’s waiver and release of all claims arising under the
ADEA, the payments, benefits and other considerations that Employee is receiving
pursuant to this Agreement exceed any payment, benefit or other thing of value
to which Employee would otherwise be entitled, and are just and sufficient
consideration for the waivers, releases and commitments set forth herein; and

(j)    No promise or inducement has been offered to Employee, except as
expressly set forth herein, and Employee is not relying upon any such promise or
inducement in entering into this Agreement.

(k)    EMPLOYEE REPRESENTS THAT EMPLOYEE HAS READ THE TERMS OF THIS AGREEMENT,
THAT THIS AGREEMENT IS WRITTEN IN A MANNER THAT EMPLOYEE CAN UNDERSTAND AND THAT
THE COMPANY HAS NOT MADE ANY REPRESENTATIONS CONCERNING THE TERMS OR EFFECTS OF
THIS AGREEMENT OTHER THAN THOSE CONTAINED HEREIN.

 

18



--------------------------------------------------------------------------------

Execution Copy

 

EMPLOYEE FREELY AND VOLUNTARILY AGREES TO ALL THE TERMS AND CONDITIONS HEREOF,
AND SIGNS THE SAME AS EMPLOYEE’S OWN FREE ACT.

IN WITNESS WHEREOF, and intending to be legally bound, the Parties agree to the
terms of this Agreement.

 

      Radian Group Inc. Date:  

 

    By:  

 

      Name:         Title:   Chief Human Resources Officer Date:  

 

    By:  

 

        Richard G. Thornberry

 

19



--------------------------------------------------------------------------------

Execution Copy

 

Exhibit C

Restrictive Covenants Agreement

 

20